2:19-cv-01660-DCN      Date Filed 05/12/21      Entry Number 39        Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    MARTIN J. WALSH, Secretary of Labor,   )
    United States Department of Labor,1    )
                                           )
                        Plaintiff,         )
                                           )                No. 2:19-cv-1660-DCN
                  vs.                      )
                                           )                       ORDER
    M-E-C COMPANY; JOHN A. QUICK, an       )
    individual; KRISTINA ROMANOWSKI, an    )
    individual; M-E-C COMPANY RETIREMENT )
    PLAN; M-E-C COMPANY GROUP HEALTH )
    PLAN,                                  )
                                           )
                        Defendants.        )
    _______________________________________)

           The following matter is before the court on plaintiff Martin J. Walsh, Secretary of

    Labor of the United States Department of Labor’s (the “Secretary”) motion for default

    judgment, ECF No. 21. For the reasons set forth below, the court grants the motion.

                                     I. BACKGROUND

           The Secretary brings this action against defendants M-E-C Company (the

    “Company”); Kristina Romanowski, controller of the Company (“Romanowski”); and

    John A. Quick, president of the Company (collectively, “defendants”), pursuant to the

    Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et

    seq. (“ERISA”). The Company is a South Carolina corporation and plan sponsor and

    fiduciary to defendant M-E-C Company Retirement Plan (the “Retirement Plan”) and

    defendant M-E-C Company Group Health Plan (the “Health Plan”), both employee




           1
             Secretary of Labor Martin J. Walsh is automatically substituted for former
    Secretary Eugene Scalia pursuant to Fed. R. Civ. P. 25(d).
                                                1
2:19-cv-01660-DCN       Date Filed 05/12/21      Entry Number 39        Page 2 of 15




    benefit plans within the meaning of ERISA under 29 U.S.C. § 1002(3) and subject to

    coverage under ERISA pursuant to 29 U.S.C. § 1003(a). The Secretary alleges that

    defendants failed to remit certain participant insurance contributions under both plans in

    violation of its fiduciary duties under ERISA.

           The Retirement Plan permitted participants to contribute a portion of their pay to

    their retirement savings through payroll deductions. In accordance with 29 C.F.R.

    § 2510.3-102, participant contributions were required to be forwarded to the Retirement

    Plan on the earliest date on which such contributions could reasonably be segregated

    from the Company’s general assets. According to the complaint, defendants withheld

    $13,578.65 in participant payroll deductions in April and May 2016, allowed those

    contributions to be commingled with the general assets of the company, and never

    remitted these funds to the Retirement Plan. Moreover, when the Company ceased

    operations in 2016, defendants failed to administer the Retirement Plan and have

    effectively abandoned it. As a result, participants have been unable to receive

    information about their funds or access their funds. The Secretary alleges that, as of

    February 28, 2020, participants have suffered $2,560.69 in lost earnings on their

    Retirement Plan savings from the Company’s actions.

           The Health Plan was funded by both participant premium contributions withheld

    from participants’ compensation and employer contributions, which were remitted to

    United HealthCare Services, Inc. (“UHS”). In accordance with 29 C.F.R. § 2510.3-102,

    the Company was required to forward participant contributions to the Health Plan on the

    earliest date on which such contributions could reasonably be segregated from the

    Company’s general assets. According to the Secretary, in May 2016, defendants



                                                 2
2:19-cv-01660-DCN       Date Filed 05/12/21      Entry Number 39        Page 3 of 15




    withheld Health Plan contributions totaling approximately $3,904.86 and failed to

    forward those contributions to the Health Plan in accordance with ERISA. UHS

    retroactively cancelled the Health Plan effective April 30, 2016 due to nonpayment of

    premiums. The Company failed to notify the Health Plan participants that the Health

    Plan’s insurance coverage had lapsed and continued withholding employee contributions,

    leaving employees to believe that the Health Plan continued to insure them. As a result,

    the Secretary alleges that participants incurred $11,481.89 in unpaid medical claims and

    $724.39 in lost earnings on their Health Plan savings through February 28, 2020.

           The Secretary filed the instant action on June 7, 2019. ECF No. 1, Compl. The

    Secretary served the complaint and summons on the Company on October 18, 2019.

    ECF No. 12-1. After the Company failed to file a responsive pleading, the clerk entered

    default on January 23, 2020. ECF No. 18. On March 9, 2020, the Secretary filed the

    instant motion for default judgment against the Company. ECF No. 21.2 The Company

    failed to respond to the motion, and the time to do so has now expired. As such, this

    motion is now ripe for review.

                                        II. STANDARD

           Securing a default judgment is a two-step process. First, upon a defendant’s

    failure to plead or otherwise defend within the permissible period for response, a plaintiff

    must file a motion requesting an entry of default from the clerk of court. Fed. R. Civ. P.

    55(a). Second, where the plaintiff’s claim is not for sum certain, she must “apply to the



           2
             The Secretary initially filed the motion for default judgment against
    Romanowski and the Company. On April 6, 2021, the Secretary filed a motion to
    withdraw its motion for default judgment as to Romanowski only. ECF No. 34. The
    court granted the motion to withdraw on April 30, 2021, such that the court considers the
    instant motion for default judgment with respect to the Company only. ECF No. 37.
                                                 3
2:19-cv-01660-DCN       Date Filed 05/12/21       Entry Number 39        Page 4 of 15




    court for a default judgment.” Fed. R. Civ. P. 55(b)(2). After a court has received an

    application, Rule 55 gives it great discretion in determining whether to enter or effectuate

    judgment, including the power to: “[ ]conduct an accounting; [ ]determine the amount of

    damages; [ ]establish the truth of any allegation by evidence; or [ ]investigate any other

    matter.” Id.; see also United States v. Ragin, 113 F.3d 1233 (4th Cir. 1997).

           Once the clerk has entered default against a defendant, the court, in considering

    the plaintiff’s application for default judgment, accepts a plaintiff’s well-pleaded factual

    allegations as true. See DIRECTV, Inc. v. Rawlins, 523 F.3d 318, 322 n.2 (4th Cir.

    2008) (“Due to [the defendant’s] default, we accept [the plaintiff’s] allegations against

    him as true.”) (citing Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir.

    2001)). However, the defendant is not held to have admitted conclusions of law, Ryan,

    253 F.3d at 780 (citing Nishimatsu Constr. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d

    1200, 1206 (5th Cir. 1975)), or allegations that concern only damages, Dundee Cement

    Co. v. Howard Pipe & Concrete Prod., Inc., 722 F.2d 1319, 1323 (7th Cir. 1983)

    (citing Pope v. United States, 323 U.S. 1 (1944)).

           Thus, a court considering default judgment must still determine if the established

    factual allegations constitute a legitimate cause of action and provide a sufficient basis

    the relief sought. See Ryan, 253 F.3d at 780 (“The court must, therefore, determine

    whether the well-pleaded allegations in Appellants’ complaint support the relief sought in

    this action.”); see also Silvers v. Iredell Cty. Dep’t of Soc. Servs., 2016 WL 427953, at

    *4 (W.D.N.C. Feb. 3, 2016), aff’d, 669 F. App’x 182 (4th Cir. 2016). “The party moving

    for default judgment has the burden to show that the defaulted party was properly served

    and that the unchallenged factual allegations constitute a legitimate cause of



                                                  4
2:19-cv-01660-DCN       Date Filed 05/12/21       Entry Number 39         Page 5 of 15




    action.” Harris v. Blue Ridge Health Servs., Inc., 388 F. Supp. 3d 633, 638 (M.D.N.C.

    2019) (internal citations and quotation marks omitted). If the court determines that the

    allegations entitle the plaintiff to relief, it must then determine the appropriate amount of

    damages. Id.

                                        III. DISCUSSION

           The Secretary seeks default judgment against the Company, restoration of the

    amounts that defendants failed to remit to the Retirement Plan and Health Plan plus lost

    earnings, and permanent injunctive relief. The court is satisfied that the Company was

    properly served and failed to file a responsive pleading. See ECF No. 12-1. The court is

    likewise satisfied that it has subject matter jurisdiction over this action pursuant to 29

    U.S.C. § 1132(e)(1) and may exercise personal jurisdiction over the Company because it

    is based in Charleston, South Carolina and administered the Retirement and Health Plans

    in Charleston. As such, in determining whether default judgment is appropriate, the only

    question before the court is whether the unchallenged factual allegations in the complaint

    constitute legitimate causes of action for violations of ERISA.

           ERISA is a comprehensive statute enacted to:

           protect . . . the interests of participants in employee benefit plans and their
           beneficiaries . . . by establishing standards of conduct, responsibility, and
           obligations for fiduciaries of employee benefit plans, and by providing for
           appropriate remedies, sanctions, and ready access to the federal courts.

    29 U.S.C. § 1001(b). ERISA imposes on fiduciaries of employee benefit plans certain

    duties drawn from the common law of trusts. These fiduciary obligations are “the highest

    known to the law.” Tatum v. RJR Pension Inv. Comm., 761 F.3d 346, 356 (4th Cir.

    2014). Under 29 U.S.C. § 1109(a), ERISA fiduciaries are personally liable for breaches

    of their fiduciary duties or obligations, and, under 29 U.S.C. § 1132(a)(2), the Secretary

                                                  5
2:19-cv-01660-DCN       Date Filed 05/12/21        Entry Number 39        Page 6 of 15




    may bring a civil action against a fiduciary for such a breach. Breaching fiduciaries must

    “make good to such plan any profits of such fiduciary which have been made through the

    use of assets of the plan by the fiduciary,” and courts may impose equitable or remedial

    relief as appropriate, including the fiduciary’s removal. 29 U.S.C. § 1109(a).

           The Secretary alleges that the Company violated its fiduciary duties under

    ERISA, specifically its duty of loyalty, pursuant to 29 U.S.C. § 1104(a)(1)(A); duty of

    care, pursuant to § 1104(a)(1)(B); fiduciary duty to not use plan assets for personal

    benefit, pursuant to § 1106(a)(1)(D); duty not to deal with plan assets in its own interest,

    pursuant to § 1106(b)(1); and duty not to act on behalf of a party whose interests are

    adverse to the plan, pursuant to § 1106(b)(2). The court addresses each alleged violation

    below, ultimately finding default judgment warranted in each respect.

           29 U.S.C. § 1104 sets forth a fiduciary’s basic duties under ERISA, as derived

    from traditional trust law principles. Under § 1104(a), “a fiduciary shall discharge his

    duties with respect to a plan solely in the interest of the participants and beneficiaries.”

    Three requirements under this general rule are relevant in this case. First, a fiduciary has

    a duty of loyalty and must act with the exclusive purpose of providing benefits to

    participants and their beneficiaries and defraying reasonable expenses of administering

    the plan. 29 U.S.C. § 1104(a)(1)(A). Second, a fiduciary must follow a “prudent man

    standard of care” and act “with the care, skill, prudence, and diligence under the

    circumstances then prevailing that a prudent man acting in a like capacity and familiar

    with such matters would use in the conduct of an enterprise of a like character and with

    like aims.” 29 U.S.C. § 1104(a)(1)(B). Third, a fiduciary must act “in accordance with




                                                   6
2:19-cv-01660-DCN       Date Filed 05/12/21       Entry Number 39         Page 7 of 15




    the documents and instruments governing the plan insofar as such documents and

    instruments are consistent with [ERISA].” 29 U.S.C. § 1104(a)(1)(D).

           In addition to outlining general fiduciary duties in § 1104(a), ERISA also regards

    specific types of transactions between a plan and related persons, known as “parties in

    interest,” as inherently susceptible to abuse. Of particular import in this case, 29 U.S.C.

    § 1106(b) prohibits plan fiduciaries from self-dealing or otherwise placing themselves in

    a conflict of interest situation where their loyalty to the plan may be divided.

    Specifically, a fiduciary may not

           (1) deal with the assets of the plan in his own interest or for his own account,
           [or] (2) in his individual or in any other capacity act in any transaction
           involving the plan on behalf of a party (or represent a party) whose interests
           are adverse to the interests of the plan or the interests of its participants or
           beneficiaries[.]

    29 U.S.C. § 1106(b). These prohibitions are absolute. “[E]ven in the absence of bad

    faith, or in the presence of a fair and reasonable transaction, section 1106(b) establishes a

    blanket prohibition of certain acts, easily applied, in order to facilitate Congress’ remedial

    interest in protecting employee benefit plans.” Gilliam v. Edwards, 492 F. Supp. 1255,

    1263 (D.N.J. 1980); see Whitfield v. Tomasso, 682 F. Supp. 1287, 1304 (E.D.N.Y.

    1988); Donovan v. Daugherty, 550 F. Supp. 390, 403 (S.D. Ala. 1982).

           The Court finds that the Secretary properly alleged that the Company violated its

    fiduciary duties of loyalty and care under § 1104(a) by failing to remit employee

    contributions to the Retirement and Health Plans and by commingling these contributions

    with its general assets. See Hammer v. Johnson Senior Ctr., Inc., 2020 WL 7029160, at

    *10 (W.D. Va. Nov. 30, 2020) (holding that the fiduciaries’ “failure to remit employee

    contributions to the Plan and use of these Plan assets to pay [their] other operating



                                                  7
2:19-cv-01660-DCN        Date Filed 05/12/21      Entry Number 39        Page 8 of 15




    expenses from Plan assets violated their fiduciary duties of loyalty and care under 29

    U.S.C. § 1104(a)”). For purposes of this motion, the court accepts the Secretary’s

    allegations as true. Under § 1104(a)(1)(A), the Company’s actions, as alleged, were not

    “solely in the interest of” the Retirement and Health Plans, nor did they serve “the

    exclusive purpose of providing benefits to participants.” Rather, by failing to remit

    employee contributions and commingling these funds with its own assets, the Company

    interfered with participants’ receipt of benefits to which they were entitled and served the

    Company’s interests, at participants’ expense. See Blatt v. Marshall & Lassman, 812

    F.2d 810, 813 (2d Cir. 1987) (“A fiduciary breaches his § 1104 duty to a plan participant

    by preventing or interfering with the receipt of benefits to which the participant is

    entitled.”). As such, the Company breached its duty of loyalty. See Frahm v. Equitable

    Life Assur. Soc’y of the U.S., 137 F.3d 955, 959 (7th Cir. 1998)) (internal quotation

    marks omitted) (finding that the fiduciary breached its duty of loyalty when it

    “commingled [employee health insurance premium] contributions with the general assets

    of the company” but “did not make premium payments under the Plan,” instead “giv[ing]

    payroll primacy”).

           Under § 1104(a)(1)(B), the Company’s alleged conduct did not show the care that

    a prudent person would take under similar circumstances. The Fourth Circuit has held

    that the duty of prudence requires fiduciaries to “engage in a reasoned decision-making

    process, consistent with that of a prudent man acting in a like capacity.” Tatum, 761 F.3d

    at 358. “A fiduciary who has failed to pay health insurance premiums and to inform

    employees of a lapse in their insurance coverage has not acted as a prudent man in like

    circumstances but rather has violated its duty of care.” Cook v. Jones & Jordan Eng’g,



                                                  8
2:19-cv-01660-DCN       Date Filed 05/12/21      Entry Number 39        Page 9 of 15




    Inc., 2009 WL 37376, at *6 (S.D.W. Va. Jan. 7, 2009). An ERISA fiduciary’s

    obligations continue until “adequate provision has been made for the continued prudent

    management of Plan assets.” Glaziers & Glassworkers Local No. 252 Annuity Fund v.

    Newbridge Secs., Inc., 93 F.3d 1171, 1182 (3d Cir. 1996) (quoting Chambers

    Kaleidoscope, Inc., Profit Sharing Plan and Trust, 650 F. Supp. 359, 369 (N.D. Ga.

    1986)). The obligation to ensure that fiduciary obligations will continue to be met is a

    component of the prudence requirement imposed by § 1104(a)(1)(B).

           The Secretary alleges that the Company failed to pay Health Plan premiums,

    resulting in UHS retroactively cancelling the Health Plan. Moreover, the Company did

    not notify employees of this lapse but instead continued to withhold employee

    contribution amounts after UHS’s cancellation. As such, employees “believe[d] that the

    Health Plan continued to insure them,” when it did not. Compl. at 7. Accepting these

    allegations as true, the Company did not act as a prudent man in managing and

    administering the Health Plan, but rather carelessly allowed the Health Plan to lapse and

    left its employees in the dark about the change in their coverage. This carelessness

    amounts to a breach of the Company’s fiduciary duty. See Mira v. Nuclear

    Measurements Corp., 107 F.3d 466, 471–72 (7th Cir. 1997) (noting that fiduciaries’

    “failure to pay the health insurance premium payments” and “failure to timely inform

    employees of the lapse in their insurance coverage” violated the duty of care standard

    despite the “dire financial circumstances” the employer had faced, but ultimately holding

    that participants and beneficiaries suffered no economic loss and thus no harm because

    the plan was reinstated and outstanding insurance claims were paid); Willett v. Blue

    Cross & Blue Shield of Ala., 953 F.2d 1335, 1340 (11th Cir. 1992) (“Providing notice of



                                                 9
2:19-cv-01660-DCN       Date Filed 05/12/21      Entry Number 39        Page 10 of 15




     the discontinuation or suspension of coverage is a fiduciary responsibility; employees are

     entitled to prompt notice of the suspension of their plan coverage.”).

            Additionally, the Secretary alleges that the Company “effectively abandoned [the

     Retirement Plan], as a result of which participants are unable to receive information about

     their funds and are unable to gain access to their funds.” Compl. at 6. By abandoning the

     plan such that employees cannot obtain information about or access their funds, the

     Company violated it duty to prudently manage plan assets until a subsequent fiduciary

     could step in. The Secretary further alleges that the Company failed to remit certain

     participant contributions to both plans, despite withholding these contributions from

     employee payroll. Overall, the Company’s conduct as set forth by the Secretary does not

     meet the prudent man standard. Hammer, 2020 WL 7029160, at *10–11 (holding that

     fiduciaries did not meet the prudent man standard where they failed to pay plan premiums

     or inform participant of the lapse in her health insurance coverage under the plan). As

     such, the Secretary sufficiently alleged that the Company violated its duty of care under

     § 1104(a)(1)(B).

            The Secretary likewise sufficiently alleges that the Company violated its duties

     under § 1104(a)(1)(D). The Secretary alleges that the Company failed to follow the

     proper remittal process under both the Health Plan and Retirement Plan. Accepting this

     allegation as true, the Company did not act “in accordance with the documents and

     instruments governing the plan insofar as such documents and instruments are consistent

     with [ERISA].” 29 U.S.C. § 1104(a)(1)(D). Therefore, the Secretary has set forth a

     legitimate cause of action for the Company’s violation of § 1104(a)(1)(D). See Acosta v.

     Davis-Paige Mgmt. Sys., LLC, 2018 WL 1405482, at *5 (E.D. Va. Feb. 13, 2018), report



                                                 10
2:19-cv-01660-DCN        Date Filed 05/12/21        Entry Number 39         Page 11 of 15




     and recommendation adopted, 2018 WL 1400967 (E.D. Va. Mar. 20, 2018) (“The

     [fiduciaries] also did not act in accordance with the documents governing the [] Plans, as

     they did not follow the proper remittal process as required by the [] Plans . . . Therefore,

     the [fiduciaries] violated Section 404 of ERISA[, 29 U.S.C. § 1104(a)(1)(D)].”).

             The court further finds that the Company’s failure to remit employee

     contributions to the Plan violated the prohibition against self-dealing set forth

     in § 1106(b). The Secretary alleges that the Company withdrew employee contributions

     and insurance premium payments and did not remit the same to the Retirement and

     Health Plans—essentially keeping those assets for its own benefit. See id. Accordingly,

     the Company engaged in transactions that it knew or should have known constituted

     transfers of plan assets to itself as a party in interest, dealt with the plan assets for its own

     interests, and acted on behalf of a party whose interests were adverse to the plans, their

     participants, and their beneficiaries. Therefore, the Secretary has properly set forth a

     claim against the Company for violation of the prohibition against self-dealing under

     § 1106(b).

             Having established the aforementioned violations of §§ 1104 and 1106, the court

     must next determine damages. ERISA provides that a plan fiduciary that breaches its

     ERISA duties is personally liable (1) “to make good to such plan any losses to the plan

     resulting from each such breach” and (2) “to restore to such plan any profits of such

     fiduciary which have been made through use of assets of the plan by the fiduciary.” 29

     U.S.C. § 1109(a). Additionally, the breaching fiduciary is “subject to such other

     equitable remedial relief as the court may deem appropriate, including removal of such

     fiduciary.” Id. Any recovery on an ERISA breach of fiduciary duty claim must “inure[]



                                                    11
2:19-cv-01660-DCN       Date Filed 05/12/21      Entry Number 39        Page 12 of 15




     to the benefit of the plan as a whole.” Massachusetts Mut. Life Ins. Co. v. Russell, 473

     U.S. 134, 140–44 (1985); Smith v. Sydnor, 184 F.3d 356, 363 (4th Cir. 1999).

            Upon review of the entire record, including the complaint and motion for default

     judgment, the court finds that the Secretary has provided an appropriate basis for default

     judgment against the Company in the amount of the unremitted employee contributions

     to the Retirement Plan and Health Plan, as well as lost earnings on those contributions.

     The court therefore grants default judgment and awards the Secretary the following

     amounts: $13,578.65 in employee contributions that the Company failed to remit to the

     Retirement Plan; $2,560.69 in lost Retirement Plan earnings through February 28, 2020;

     $3,904.86 in employee contributions that the Company failed to remit to the Health Plan;

     and $724.39 in lost Health Plan earnings through February 28, 2020.

            The Secretary also requests “any additional lost earnings accruing after entry of

     judgment.” ECF No. 21-1 at 8. The court cannot determine based on the caselaw the

     Secretary cites whether such an award is appropriate in this case and, if appropriate, the

     amount the Secretary requests. The court therefore declines to award any lost earnings in

     addition the amounts awarded above.

            The Secretary further asks the court “to restore to the Health Plan participants all

     of their unpaid medical expenses incurred as a result of their breaches and/or withheld

     Health Plan contributions for the relevant time period, including lost opportunity costs.”

     Compl. at 10. Specifically, the Secretary claims that, because the Company failed to

     remit to the Health Plan $3,904.86 in employee contributions, participants suffered

     $11,481.89 in unpaid claims under the Health Plan. The court does not have authority

     under ERISA to restore the amount of unpaid medical claims “to the Health Plan



                                                 12
2:19-cv-01660-DCN        Date Filed 05/12/21       Entry Number 39        Page 13 of 15




     participants,” as the Secretary requests. The Secretary effectively seeks to impose

     personal liability on the Company for its participants’ unpaid medical claims, a remedy

     not available under ERISA. See Great–West Life & Annuity Ins. Co. v. Knudson, 534

     U.S. 204, 210 (2002) (“[P]etitioners seek, in essence, to impose personal liability on

     respondents for a contractual obligation to pay money—relief that was not typically

     available in equity.”). “The only possible remedy available to the employees [for unpaid

     claims] under ERISA is set forth in section 1132(a)(2).” Arevalo v. Herman, 128 F.

     App’x 952, 957 (4th Cir. 2005). “To proceed under this section, the employees must

     seek to benefit the plan as a whole, rather than to seek payment of their individual

     claims.” Id.; see Massachusetts Mut. Life Ins. Co., 473 U.S. at 142 (“A fair contextual

     reading of the statute makes it abundantly clear that its draftsmen were primarily

     concerned with the possible misuse of plan assets, and with remedies that would protect

     the entire plan, rather than with the rights of an individual beneficiary.”). Since the relief

     the Secretary seeks is payment of individual medical claims, ERISA affords no relief.

     See McClure v. Metro. Life Ins. Co., 2007 WL 2572246, at *3 (D.S.C. Aug. 31, 2007)

     (declining to award damages where the complaint only alleged injury to the individual

     participant and not any damages that “would entitle the plan itself to relief”). Therefore,

     the court declines to award damages for the $11,481.89 in unpaid claims under the Health

     Plan.

             Finally, the Secretary seeks a permanent injunction prohibiting the Company from

     violating ERISA any time in the future. The Secretary specifically requests that the court

     bar the Company from future involvement with ERISA plans. The court has broad

     discretion to grant “equitable or remedial relief as the court may deem appropriate” for



                                                   13
2:19-cv-01660-DCN       Date Filed 05/12/21       Entry Number 39         Page 14 of 15




     breach of fiduciary duty. 29 U.S.C. § 1109(a). In applying ERISA’s remedial

     provisions, courts must consider whether allowance or disallowance of particular relief

     best effectuates ERISA’s purpose—enforcement of strict fiduciary standards and

     promotion the best interests of participants. Massachusetts Mut. Life Ins. Co., 473 U.S.

     at 158, (J. Brennan, concur.). 29 U.S.C. § 1109 specifically provides “removal of [a]

     fiduciary” as one such equitable remedy.

            To obtain a permanent injunction in the Fourth Circuit, a plaintiff must show:

            (1) that it has suffered an irreparable injury;
            (2) that remedies available at law, such as monetary damages, are
            inadequate to compensate for that injury;
            (3) that, considering the balance of hardships between the plaintiff and
            defendant, a remedy in equity is warranted; and
            (4) that the public interest would not be disserved by a permanent
            injunction.

     Christopher Phelps & Assocs., LLC v. Galloway, 492 F.3d 532, 543 (4th Cir. 2007)

     (citing eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006)). Based on the

     facts before the court, the balancing of harm to the parties and to the public interest

     weighs in favor of granting the injunctive relief the Secretary seeks. The court therefore

     grants the Secretary’s request for injunctive relief and bars the Company from acting in

     any fiduciary capacity with respect to any ERISA-covered employee benefit plan.

                                        IV. CONCLUSION

            For the reasons set forth above, the court GRANTS the motion for default

     judgment.

            AND IT IS SO ORDERED.




                                                  14
2:19-cv-01660-DCN    Date Filed 05/12/21   Entry Number 39   Page 15 of 15




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE

     May 12, 2021
     Charleston, South Carolina




                                           15
